Name: Commission Regulation (EEC) No 960/81 of 8 April 1981 amending the Annex to Regulation (EEC) No 3173/80 fixing, for certain products processed from fruit and vegetables, the export refunds provided for in Article 6 of Regulation (EEC) No 516/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/24 Official Journal of the European Communities 9 . 4 . 81 COMMISSION REGULATION (EEC) No 960/81 of 8 April 1981 amending the Annex to Regulation (EEC) No 3173/80 fixing , for certain products processed from fruit and vegetables , the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 Whereas the text of the Annex to Regulation (EEC) No 3173/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Artide 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3454/80 (2 ), and in particular the third subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3 1 73/80 (3) fixed the export refund for hard cherries preserved by sugar ; Whereas it has been found that cherries other than the hard cherries referred to in the Annex to the said Regulation can be preserved by sugar (drained, glace or crystallized) and that products made in this way have the same economic character as preserved hard cherries : In the Annex to Regulation (EEC) No 3173/80 , the text referring to heading No ex 20.04 is hereby amended as follows : 'Cherries preserved by sugar (drained , glace or crystallized)'. Article 2 This Regulation shall enter into force on 10 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977 , p . 1 . (-) OJ No L 360 , 31 . 12 . 1980 , p . 16 . ( 3 ) OJ No L 331 , 9 . 12 . 1980 , p . 33 .